Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
An examiner’s comment to the record appears below, and contains information pertinent to the allowance of the application. Any corrections to the drawings as required below, or if any additions to the specification or written claim described below are deemed to be unacceptable, applicant may file an amendment as provided by 37 CFR § 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Preliminary Amendment  
The preliminary amendments received on November 03, 2020 consisting of the cancellation of Figs 9-40 is acknowledged, and found to be in compliance with 37 C.F.R 1.115(a)(2) as having been received after the filing date of the application but prior to examination. It is therefore considered NOT part of the original disclosure. No new matter has been introduced.
Conclusion
The application is found in condition for allowance.
The references are cited as pertinent prior art. Applicant may view and obtain copies of the cited references by visiting <http://www.uspto.gov/patft/index.html> and pressing the “Patent Number Search” button.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE MARTINE SUITER whose telephone number is (571)272-9573.  The examiner can normally be reached on Monday-Friday 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manpreet Matharu can be reached on 5712728601.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.M.S./
Examiner, Art Unit 2922   

/George D. Kirschbaum/Primary Examiner, Art Unit 2922